IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00054-CR
 
Tashawna Annette Vanhardenberg,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 52nd District Court
Coryell County, Texas
Trial Court No. FAM-07-18813
 

ORDER





 
            While researching to prepare a brief
on appeal, counsel for Tashawana Vanhardenberg discovered that the trial court
considered a presentence investigation report when determining Vanhardenberg’s
punishment.  The presentence investigation report is not a part of the record
on appeal.  Counsel has been informed that no presentence investigation report
exists in the court’s file.
            Vanhardenberg’s motion to abate is
granted.  This appeal is abated to the trial court to hold a hearing within 30
days of the date of this order to determine if the presentence investigation
report exists.  If it exists, the trial court clerk must include the
presentence investigation report in a supplemental the clerk’s record.  If the
presentence investigation report does not exist, the trial court must determine
if an accurate copy exists; and if so, order that copy to be included in a
supplemental clerk’s record.  Tex. R.
App. P. 34.5(e).  
            The trial court clerk must supplement
the clerk’s record with the findings of the trial court and the presentence
investigation report, or an accurate copy thereof, if either exists, within 21
days from the date of the hearing.
 
                                                                        PER
CURIAM
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Motion
granted
Appeal
abated
Order
issued and filed December 23, 2008
Do
not publish